Fitzsimons, J.
The only exception taken is found at folio 36 of the case on appeal. It cannot avail appellants, because *628the conversation objected to was communicated to one of the defendants and he made answer thereto. It was, therefore, admissible.
The plaintiff, according to his testimony, was entitled to-commissions upon the coal sold by him; as to the alleged settlement claimed by defendants that claim is disputed by the plaintiff. He says that he accepted the forty-two dollars paid him under protest. Under these circumstances the fact that lie-signed a receipt in full for all commission, and defendants’ contention that his commission amounted only to forty-two dollars does not preclude him from recovering the sum due him.
The verdict is amply sustained by the evidence, and is not, contrary to law, and is, therefore, affirmed, with costs.
Newburg-er and McCarthy, JJ., concur.
Judgment affirmed, with costs.